Petition for Writ of Mandamus Denied and Memorandum Opinion filed
September 15, 2005








Petition for Writ of Mandamus Denied and Memorandum
Opinion filed September 15, 2005. 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-00919-CV
____________
 
IN RE ARTHUR JOHNSON, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT
OF MANDAMUS
 

 
M E M O R A N D U M   O
P I N I O N
On September 2, 2005, relator filed a petition
for writ of mandamus in this court.  See
Tex. Gov=t. Code Ann. ' 22.221 (Vernon 2004); see also Tex. R. App. P. 52.   Relator seeks a writ of mandamus against the
county clerk for her alleged failure to file relator=s motion in opposition to a proposed
order for declaratory judgment. 




Relator has not established that he is entitled to mandamus
relief.  We have no jurisdiction to issue
a writ of mandamus against a clerk unless it is necessary to enforce our jurisdiction.  In re Washington, 7 S.W.3d 181, 182
(Tex. App.CHouston [1st Dist.] 1999, orig.
proceeding).  In this instance, we do not
have jurisdiction over relator=s complaint.  Further,
relator=s petition fails to meet the
requisites of Rule 52 of the Texas Rules of Appellate Procedure.  Accordingly, we deny relator=s petition for writ of mandamus. 
 
PER CURIAM
 
Petition Denied
and Memorandum Opinion filed September 15, 2005.
Panel consists of
Justices Fowler, Edelman, and Guzman.